       Case:19-03782-ESL13 Doc#:62 Filed:11/26/19 Entered:11/26/19 11:21:01                               Desc:
                          Objection to Claim - Single Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                       Case No. 19−03782 ESL

JORGE GERARDO QUILES MALDONADO
                                                             Chapter 13

xxx−xx−9150

                                                             FILED & ENTERED ON 11/26/19
                         Debtor(s)



                                                       ORDER

Debtor's objection to claim #1−3 and 2−1 filed by Damaris Santiago Mendez (docket entry #58), having been duly
notified to all parties in interest, and no replies or objections having been filed timely, it is now ORDERED that said
motion be and it is hereby granted.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Tuesday, November 26, 2019 .
